ORDER VACATING OPINION AND REVERSING AND REMANDING TO THE DISTRICT COURT
NOW, on this 31st day of May, 1979, the opinion entered on the 6th day of December, 1977 and reported at Okl.Cr. 572 P.2d 573 (1978), is VACATED in accordance with the opinion of the Supreme Court of the United States, Hughes v. Oklahoma, - U.S. -, 99 S.Ct. 1727, 60 L.Ed.2d 250;
AND, this cause is REVERSED AND REMANDED WITH INSTRUCTIONS TO DISMISS in accordance with Hughes v. Oklahoma, supra.
ÍT IS SO ORDERED.
WITNESS OUR HANDS and the Seal of this Court this 4th day of June, 1979.
TOM R. CORNISH, PRESIDING JUDGE
TOM BRETT, JUDGE
HEZ J. BUSSEY, JUDGE